{¶ 35} As the majority has acknowledged, a defendant who challenges his plea on non-constitutional bases must prove prejudice.State v. Nero (1990), 56 Ohio St.3d 106, appeal not allowed (2001),93 Ohio St.3d 1411. As the Supreme Court of Ohio stated in State v.Johnson (1988), 40 Ohio St.3d 130, 134, "the test of prejudice is not whether appellee had knowledge of a maximum sentence involved, but the test of prejudice is whether the plea would otherwise have been made."
{¶ 36} Here appellant has not even claimed he would not have entered his pleas if he had known what the possible maximum penalty was. Appellant knew he was facing a possible eighty years in prison. Despite this fact, the majority concludes that appellant might not have pleaded guilty to the sixteen counts in the indictment had he been fully informed of the possible maximum penalties. What a defendant might do is not enough. Appellant has the burden of demonstrating prejudice, it cannot be presumed here or left to speculation.